Citation Nr: 0328045	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  98-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for psychiatric 
disability, including post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1974 to February 1977.  

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2001, at which time it was 
remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia confirmed 
and continued its denial of entitlement to service 
connection for psychiatric disability.  Thereafter, the 
case was returned to the Board for further appellate 
action.


FINDING OF FACT

Psychiatric disability, including PTSD, was first 
clinically manifested many years after service, and the 
evidence does not establish a nexus between that 
disability and any event in service.


CONCLUSION OF LAW

Psychiatric disability, including PTSD, is not the result 
of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West  2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also 
eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  That change in the law is applicable 
to all claims filed on or after the date of enactment of 
the VCAA, or filed before the date of enactment and not 
yet final as of that date. VCAA, Pub. L. No. 106-475, 
§ 7, sub part (a), 114 Stat. 2096, 2099-2100 (2000).  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

By virtue of information sent to the veteran in the 
Board's remand of March 2001; a letter from the RO to the 
veteran dated April 11, 2001; the Statement of the Case 
(SOC); the Supplemental Statements of the Case (SSOC's); 
and a letter, dated in September 2003, and by virtue of 
information imparted during a telephone call in September 
2003, the veteran and her representative were notified of 
evidence necessary to substantiate her claim of 
entitlement to service connection for psychiatric 
disability.  Those provisions informed the veteran of 
what evidence and information VA would obtain for her, 
with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has made efforts to obtain relevant records 
adequately identified by the veteran.  For example, in 
May 1998, the RO requested that the veteran furnish 
information with respect to her psychiatric disability 
claimed as a result of a personal assault in service.  In 
February 1999, the RO requested records from the VA 
Medical Center (MC) in Salem, Virginia.  In April 2001, 
the RO also requested that the veteran furnish 
information corroborating the claimed assault in service, 
such as police reports or evidence from someone she may 
have confided in, such as a doctor or counselor.  The RO 
also requested the names and addresses of all health care 
providers who had treated her for a psychiatric disorder 
since her separation from service.  In April 2001, the RO 
requested that the Provost Marshal's Office at Foot Hood, 
Texas, provide a report of her claimed assault in 
service.  On several occasions from April 2001 to April 
2002, the RO requested the veteran's records from the 
Social Security Administration.  In October 2001, the RO 
requested the veteran's service personnel records from 
the National Personnel Records Center in St. Louis, 
Missouri.

The following evidence has been received in support of 
the veteran's appeal:  the veteran's service personnel 
records; the veteran's service medical records; records 
from Cumberland Mountain Community Services, reflecting 
the veteran's treatment from March 1986 through March 
1999; reports of psychiatric examinations, performed for 
the VA in March 1989, October 1997, and May 2003; records 
from the VA Medical Center (MC) in Salem, Virginia, 
reflecting the veteran's treatment from November 1996 
through June 2001; reports from the Wellmont-Bristol 
Regional Medical Center, reflecting the veteran's 
hospitalizations in April and December 1997; a report 
reflecting the veteran's hospitalization at the Salem 
VAMC in December 1997; and the transcript of the 
veteran's hearing held at the RO in February 1999 before 
a local hearing officer.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of her claim.  In fact, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, it 
should be noted that she has not identified any 
outstanding evidence (which has not been sought by the 
VA) which could be used to support the issue of 
entitlement to service connection for psychiatric 
disability.  Indeed, during a telephone call in September 
2003, the veteran's representative stated that the 
veteran wished to waive any response to the VCAA letter, 
dated that month, and wished for her appeal to be 
expeditiously forwarded to the Board.  

In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided 
for response.  

In the case now before the Board of Veterans Appeals, the 
RO sent the appellant an April 2001 letter, which 
included an explanation of the evidence and information 
needed to substantiate the claim.  In addition, the 
letter explained what VA would do to obtain that evidence 
and information and what the appellant needed to do.  The 
letter also erroneously informed the appellant that she 
had 60 days in which to provide the requested 
information.  However, in this case, the appellant was 
not disadvantaged by the misleading statement regarding 
the 60-day time limit.  The development of the claim, in 
fact, continued beyond the 60-day period, and the 
appellant was aware of the continuing development.  In 
April 2002, for example, the RO informed the appellant, 
through a Member of Congress, that VA was still 
attempting to obtain information from the Social Security 
Administration.  Similarly, in the Supplemental Statement 
of the Case of June 2003, the RO outlined the actions 
that had been undertaken to develop the evidence 
throughout the period from March 2001 to May 2003.  Thus, 
the development o the evidence was not limited to the 60-
day period following the April 2001 letter, and the 
appellant was kept informed of the development of the 
claim throughoutout a a period in excess of two years. 
  




II.  Facts and Analysis

The veteran seeks entitlement to service connection for 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Even if the disease at issue 
is initially diagnosed after the veteran's discharge from 
service, service connection may still be granted when all 
of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Personality 
disorders, however, are not considered diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

For PTSD, in particular, service connection  requires 
medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), i.e., a diagnosis which 
conforms to the criteria set forth in the Diagnostic and 
Statistical Manual of the American Psychiatric 
Association, 4th edition (DSM-IV); a link, established by 
medical evidence, between the current symptoms and an 
inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  38 
C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 
(1997). 


A review of the evidence discloses that the veteran has 
various psychiatric diagnoses, including major depressive 
disorder, PTSD, and a personality disorder, not otherwise 
specified (see, for example, the report of the May 2003 
VA psychiatric examination).  As noted above, however, a 
personality disorder is not considered a disease within 
the meaning of applicable law and regulations providing 
VA compensation benefits.  Accordingly, service 
connection for such disorder is not established.

The veteran contends that her psychiatric disability is 
the result of an assault in service.  In such cases, more 
particularized requirements are established to verify 
whether the alleged stressor actually occurred.  Manual M 
21-1, Part III, paragraph 5.14c; see Patton v. West, 12 
Vet. App. 272, 278-80 (1999).  Evidence from sources 
other than the veteran's service records may corroborate 
the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3).  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is another type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, 
a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  This does not mean that the 
evidence must actually prove that the incident occurred, 
rather it means that the evidence must at least be in 
equipoise with respect to whether the incident actually 
occurred.  That is, there must be an approximate balance 
of positive and negative evidence regarding whether the 
claimed stressor actually occurred.  In such cases, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001); Patton 
12 Vet. App. at 280.  


During her hearing in February 1999, the veteran 
testified that in service in the summer of 1975, while 
walking home one night, she was accosted by an individual 
brandishing a knife.  He reportedly threatened to rape 
her but was scared off by her screams and by the 
appearance of vehicle in the area.  She stated that she 
reported the incident to the charge-of-quarters at her 
unit and to the Military Police.  She also testified that 
as a result of that event, she became depressed and had 
difficulty relating to men.  She also noted that she 
requested a transfer to Germany.

At the time of her entry in service, the veteran 
responded in the affirmative, when asked if she then had, 
or had ever had, depression or excessive worry.  A 
psychiatric evaluation, however, was reportedly normal; 
and she was accepted as qualified for service.  

The veteran's testimony notwithstanding, there is no 
evidence recorded in or shortly after service that she 
experienced a personal assault on active duty or that she 
had the any manifestations of psychiatric disability.  
Moreover, there is no evidence that she used drugs or 
alcohol or experienced the residuals of substance abuse.  
Indeed, at the time of her separation from service, she 
specifically denied that she had ever been treated for a 
mental condition and responded in the negative, when 
asked if she then had, or had ever had, frequent trouble 
sleeping; depression or excessive worry; or nervous 
trouble of any sort.  A psychiatric evaluation was found 
to be normal.

The veteran's initial psychiatric complaints were 
recorded during treatment in March 1986 at Cumberland 
Mountain Community Services.  The diagnoses included 
acute and chronic depression and anxiety.  Her primary 
stressors involved the difficulties of being a single 
parent and hostility toward her ex-husband, due to a lack 
of child support.  There was, however, no evidence of a 
relationship between her psychiatric problems and service 
and no recorded complaints of a personal assault in 
service.


Through 1997, the veteran continued to receive 
psychiatric treatment from Cumberland Mountain Community 
Services; Wellborn-Bristol Regional Medical Center; and 
the Salem VAMC.  The primary diagnosis was a depressive 
disorder.  

Not until her original claim was received in February 
1998 did the veteran report a personal assault in service 
and the ensuing problems which she related to that 
attack.  In an effort to determine whether the claimed 
stressor actually occurred, the RO requested alternative 
sources of information, including her service personnel 
records, Social Security records, military police 
reports, and evidence from confidantes in service.  
Although her Social Security records show that she 
receives benefits, in part, due to psychiatric 
disability, they contain no more than her reported 
history of her assault in service.  They are completely 
negative for evidence of such an assault, dated in or 
shortly after service. 

The veteran's service personnel records show that her 
period of active duty was characterized as honorable.  
During the course of her service, she lost no time due to 
unauthorized absence nor did she receive any disciplinary 
action.  Although she was unable to academically complete 
her initial training as a military police woman, such 
training occurred well-before the claimed personal 
assault; and thus failure to complete such training could 
not have been related to the assault.  Moreover, her 
efficiency reports show that following training in the 
field of supply, she performed her duties successfully.  
While an efficiency report in January 1977 was lower that 
reports completed in April and July 1976, the rating 
officials noted that she still performed her job better 
than most and recommended her for promotion ahead of her 
peers.  In fact, during service, she received three 
promotions and no reductions, and ultimately reached the 
Grade of E-4.  She also received the Good Conduct Medal 
for her service, and, at the time of her discharge, she 
was considered fully qualified for reenlistment.  While 
her service personnel records show that her overseas area 
of preference had been Europe, there was no documentation 
that she had ever requested a transfer to Germany at any 
time during her military career.  

Attempts to identify obtain other sources of information 
regarding the alleged attack also came up negative.  In 
an April 2001 statement, the veteran confirmed that the 
claimed attack had occurred at Fort Hood, Texas, and that 
a report had been filed with the military police.  In 
April 2001, however, a search by the Crime Records 
Division of the Provost Marshal's Office at Fort Hood had 
been unsuccessful for any records or reports concerning 
the veteran.  In April 2001, the veteran also stated that 
other than the Military Police, she had not told anyone 
about the attack in service, because it had been so 
traumatic for her.  That statement tended to support 
testimony from her February 1999 hearing that she was 
unaware of any letters she had written in service to 
family or friends which would have contained information 
about her attack.  Thus, she was unable to provide 
corroborative evidence that the attack had actually 
occurred.  

Although the veteran currently has psychiatric 
disability, primarily diagnosed as a depressive disorder 
and/or PTSD, the evidence does not establish that it is 
related to service.  Not only do the various forms of 
evidence fail to confirm that the stressor actually 
occurred, they do not provide a nexus between the current 
psychiatric disability and service.  The only reports to 
the contrary come from the veteran.  As a lay person, 
however, she is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause 
of a particular disability.  38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
While a recent health care providers have noted the 
history of the claimed assault in service, that history 
is based on reports by the veteran, rather than a review 
of the record.  A bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Indeed, the most recent VA examiner reviewed the 
claims folder and was unable to find confirmation of the 
reported assault.  Therefore, the veteran's theory of the 
case, without competent evidence to support that theory, 
does not provide a basis for service connection.  
Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for psychiatric 
disability, including PTSD, is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



